Citation Nr: 0920191	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  04-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral feet and 
ankle problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim for service 
connection for a bilateral foot disability.  By a March 2007 
decision, the Board reopened the claim, and remanded the 
underlying claim for service connection for additional 
development.


FINDING OF FACT

The Veteran's bilateral feet and ankle problems (bilateral 
ankle and foot degenerative joint disease with calcaneal 
exotoses) first manifested during active service.


CONCLUSION OF LAW

The Veteran's bilateral feet and ankle problems were incurred 
in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that his current bilateral foot and 
ankle problems are the result of in-service duties that 
required him to frequently jump 5 to 7 feet from a helicopter 
to the deck of the aircraft carrier on which he served.  The 
Veteran's military occupational specialty is unclear from a 
review of his service records.  However, his service records 
do reflect that he had duties on the flight deck.  A February 
2004 statement written by a serviceman with whom the Veteran 
served corroborates the Veteran's account of repetitive 
jumping from helicopters.

The Veteran's service medical records reflect that he was 
treated for a right ankle sprain in April 1963 and for 
osteochondroma of the right tibia in August 1963.  His 
service records otherwise do not demonstrate complaints of 
pain in the ankles or feet.  The Veteran has acknowledged in 
written statements and in June 2004 testimony before the RO 
that despite experiencing discomfort in his feet and ankles 
in service, he generally did not seek treatment for those 
complaints.

In June 2004 testimony before the RO, the Veteran stated that 
he had experienced trouble with this feet and ankles since 
his separation from service.  He had generally not sought 
treatment for his discomfort since being separated from 
service as a result of not having had health insurance.  He 
stated that over the years he tried to find employment that 
did not require prolonged standing or walking, as his feet 
and ankle problems prohibited him from engaging in such 
activities.  The first post-service clinical evidence 
pertaining to problems with the feet or ankles is dated in 
June 1995.  June 1995 treatment records note that the Veteran 
had been followed in the past for complaints of ankle pain.  
Records dated in November 1998 show that the Veteran sought 
treatment for complaints of chronic right ankle pain and 
acute pain on the ball of his left foot for the past three to 
four weeks.  In February 1999, he complained of tenderness in 
the Achilles tendon.  He was diagnosed with Achilles 
tendonitis in March 2000.  In June 2000, he was diagnosed 
with heel spurs.  Subsequent records dated to October 2004 
show continued treatment for foot and ankle problems.

In support of his claim, the Veteran submitted a June 2004 
letter from his private physician that related the Veteran's 
feet and ankle problems (acute Achilles tendonitis with large 
calcaneal spurs, bilaterally) to his in-service duties on the 
flight deck, which required frequent jumping of approximately 
5 to 7 feet from the walkway around the ship.  

The Veteran underwent VA examination in May 2007.  At the 
time of the examination, the Veteran complained of pain 
associated with weakness, stiffness, swelling, heat, a sense 
of giving way or instability, easy fatigability, and lack of 
endurance secondary to focal ankle and foot pain.  He 
reported that the initial onset of these symptoms occurred in 
approximately 1963 or 1964, as a result of repetitive jumping 
down approximately 5 feet from the flight deck to the 
catwalk, as aircraft launched in recovery.  He had continued 
to experience difficulty with his feet and ankles since his 
separation from service.  After examining the Veteran and 
reviewing the claims file, the examiner determined that 
because the Veteran's service records reflected in-service 
treatment for an ankle sprain, consistent with the Veteran's 
report of injury, and he had continued to experience similar 
complaints since service, it was as likely as not that the 
Veteran's current ankle and feet disabilities (bilateral 
ankle and foot degenerative joint disease with calcaneal 
exotoses) were related to injury sustained in service.  In an 
October 2008 addendum to the report examination, the examiner 
explained the rationale behind his May 2007 opinion, by 
adding that the in-service evidence of a right ankle sprain 
was sufficient evidence that the Veteran sustained injury in 
service.  That statement suggests that the examiner felt that 
the Veteran's reported history was consistent with in-service 
clinical evidence.

As the Veteran's current bilateral feet and ankle problems 
have been determined to as likely as not be related to 
injuries sustained in service, the Board finds that service 
connection for bilateral feet and ankle problems is 
warranted.  In this case, service incurrence has been shown 
by satisfactory lay evidence, consistent with the treatment 
the Veteran received during service, and continuity of the 
disability since service.  Thus, the Board finds that it is 
at least as likely than not that his current disabilities 
were incurred as a result of his service.  The Board finds 
that the evidence is in equipoise.  Therefore, service 
connection for bilateral feet and ankle problems (bilateral 
ankle and foot degenerative arthritis with calcaneal 
exotoses) is granted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral feet and ankle problems 
(bilateral ankle and foot degenerative arthritis with 
calcaneal exotoses) is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


